Title: To Thomas Jefferson from C. W. F. Dumas, 29 January 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 29 Jan. 1793. He regards the unfortunate fate of the last of the kings of France as a human tragedy but a political necessity, there being no middle ground between his ruin and the destruction of civil liberties. The discourse by Paine in the enclosed Journal des Débats shows that his ideas on natural law are infinitely superior to his politics. Louis would have given no cause for alarm had he been banished to Holland, but the same cannot be said of the intriguing émigrés who would have followed him. Grenville, the British foreign secretary, prepared an invasion plan at Nijmegen in 1787 and advised a certain lady to make a famous journey to Holland, which, when prevented, was to serve as a pretext for Prussian intervention. Now he presumes to count on a similar outcome to the escapade in which he seems to want to involve England, but the United States will benefit whatever happens.
